Citation Nr: 0509069	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  98-06 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating on an extraschedular 
basis for postoperative residuals of a right knee impairment 
with a fixed patella.

2.  Entitlement to an increased rating on an extraschedular 
basis for degenerative joint disease of the right knee.

3.  What extraschedular evaluation, if any, is warranted for 
degenerative joint disease of the left hip from September 30, 
1992?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to April 
1969.  

The issues identified on the title page of this document were 
most recently before the Board of Veterans' Appeals (Board) 
in April 2003, when they were remanded to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, so that additional development could be undertaken.  
The Board by its April 2003 decision denied entitlement to 
increased schedular evaluations for postoperative residuals 
of a right knee impairment, with fixed patella; and for right 
knee degenerative joint disease.  The Board also denied 
entitlement to an initial schedular rating in excess of 20 
percent for degenerative joint disease of the left hip from 
September 30, 1992.

Received by the Board in mid-February 2005 was correspondence 
from the veteran in which he set forth claims for entitlement 
to an increased rating for diabetes mellitus, and entitlement 
to service connection for peripheral arterial disease and 
eye, ear, and cardiovascular disorders.  He also claims 
entitlement to special monthly compensation for aid and 
attendance and to VA domiciliary care.  Finally, he claims 
entitlement to service connection for obesity secondary to 
medication for a service connected psychiatric disorder.  As 
these issues are not currently certified or developed for 
appellate review, they are referred to the RO for appropriate 
action. 

The issue of the veteran's entitlement to an extraschedular 
evaluation for degenerative joint disease of the right knee 
is REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.  Consistent with the instructions below, 
VA will notify the veteran if any further action is required 
on his part.  


FINDING OF FACT

Frequent periods of hospital care or a marked interference 
with employment solely attributable to either postoperative 
residuals of a right knee impairment with a fixed patella, or 
degenerative joint disease of the left hip are not shown, 
such as would render impractical the application of regular 
schedular standards.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased rating on 
an extraschedular basis for postoperative residuals of a 
right knee impairment with a fixed patella have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.326 (2004).

2.  An extraschedular evaluation is not warranted for 
degenerative joint disease of the left hip from September 30, 
1992.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.326 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As noted above, this matter was remanded most recently 
remanded by the Board in April 2003 for additional 
development.  All of the actions sought by the Board in its 
prior remand appear to have been completed in full as 
directed and neither the veteran, nor his representative, 
contends otherwise.  Stegall v. West, 11 Vet.App. 268, 270-71 
(1998).  

It, too, is noted that The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), became law in November 2000, subsequent to the 
initiation of the claims in question.  This law significantly 
added to the statutory law concerning VA duties when 
processing claims for VA benefits by redefining the 
obligations of VA with respect to the duty to assist and 
including an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  To implement the provisions of the law, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Under the changes effectuated, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2).  In this case, there is no issue as to 
providing an appropriate application form or completeness of 
the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet.App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).  With respect to these claims for extraschedular 
entitlement, the record reflects that the veteran was 
apprised of the changes brought about by the VCAA, the 
information and evidence needed to substantiate such a claim, 
and the division of responsibility in obtaining evidence 
through VA's July 2003 letter.  As such, the duties to notify 
the veteran of necessary evidence, as well as the 
responsibility for obtaining or presenting that evidence, 
have been fulfilled.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the RO, pursuant 
to the Board's request, requested that the veteran submit 
evidence tending to confirm his extraschedular entitlement, 
inclusive of medical records and employment data.  The 
veteran responded by providing authorizations for the release 
of his medical records, and the RO, in turn, contacted each 
of the noted medical providers in an effort to obtain the 
records in question.  Such efforts led to the inclusion of 
various medical records from multiple treating medical 
professionals.  Efforts were also made by the RO to obtain 
any pertinent records from the Social Security Administration 
(SSA), but the RO was advised by the SSA in November 2003 
that, after an exhaustive and comprehensive search, its 
personnel were unable to locate his SSA folder.  

It is also noted that while the case remained in remand 
status, the veteran was examined by VA for evaluation of an 
unrelated disability, and he now argues that this case should 
be remanded so that an examination and opinion may be 
obtained as to his extraschedular entitlement.  However, in 
this instance a medical examination is not deemed to be 
necessary to decide fairly the merits of the claims 
presented, pursuant to 38 C.F.R. § 3.159(c)(4), given that 
the record does not denote any period of hospital care for 
treatment of a right knee impairment or left hip arthritis 
during the relevant time frame, nor is it shown by competent 
evidence that manifestations of right knee or left hip 
disablement have markedly interfered with the veteran's 
employment.  In light of the foregoing, and in the absence of 
any indication from the veteran that there exists pertinent 
evidence that is not already on file, the Board finds that 
VA's duty-to-assist obligation has been fully satisfied in 
this instance.  

In Pelegrini v. Principi, 18 Vet.App.112 (2004), it was held 
that the applicable statute and regulation provide for pre-
initial-RO adjudication notice of the VCAA.  It was, however, 
specifically recognized that, where notice was not mandated 
at the time of the initial RO decision, VA did not err in not 
providing such notice specifically complying with section 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO adjudication had already occurred.  Instead, the 
veteran was found to have the right to be provided the 
requisite VCAA content-complying notice and proper subsequent 
VA process at some time during the appellate process.  In 
this instance, while the initial RO adjudication preceded the 
enactment of the VCAA, full notice of the VCAA followed with 
readjudication by the RO, and notice to the veteran, as 
provided by Pelegrini.  Therefore, to decide the appeal would 
not be prejudicial error to the veteran-claimant under 
Bernard v. Brown, 4 Vet.App. 384 (1993). 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  38 
U.S.C.A. § 1155.  

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in 38 C.F.R. § 3.321 an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is:  A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

In determining whether a higher rating is warranted on an 
extraschedular basis for a disease or disability, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

The record reflects that service connection for a right knee 
impairment was established by a rating decision in July 1974, 
and that service connection for a left hip disorder, 
secondary to the service-connected right knee disability, was 
established by RO action in December 1992.  It is noteworthy 
that the December 1992 action also denied an increased rating 
for the service-connected right knee impairment, based on a 
claim for increase of September 1992.  A timely appeal as to 
the ratings then assigned was initiated by the veteran and 
later perfected within the time limits prescribed by law.  
See Fenderson v. West, 12 Vet.App. 119 (1999) (at the time of 
initial rating, separate or "staged" ratings may be 
assigned for separate periods of time based on the facts 
found).  

The record further indicates that the veteran has received 
medical care for his service-connected right knee and left 
hip disorders since 1992, but in no way denotes any period of 
hospitalization since the early 1990s specifically for the 
purpose of evaluating or treating either disability.  As for 
the question of whether either entity has markedly interfered 
with the veteran's employment, the record does not reflect 
that the veteran's prior employment as a counselor, as a 
lineman and division manager for a public service company, or 
as a high school principal was discontinued specifically as a 
result of his service-connected right knee impairment of 
degenerative joint disease of the left hip.  No medical 
professional is shown to have offered medical finding or 
opinion to the effect that either disability markedly 
interferes with the veteran's employment.  

Notice is taken that a VA fee-basis examiner in May 2001 
noted that the veteran's occupation was affected by a 
reduction in range of motion of his right knee, in 
combination with left knee and low back pain, which precluded 
lots of lifting or bending.  The focus here, however, is 
solely on the effects of service-connected right knee and 
left hip disabilities, without regard to the functional 
limitations flowing from other disorders.  To that extent, 
the May 2001 findings and opinions are not dispositive.  

Also included in the record is correspondence, dated in March 
1996, from the RO's Director, Vocational Rehabilitation and 
Counseling, wherein it was noted that a review of the 
veteran's files resulted in the Director's concurrence that 
the veteran was employable.  It was further stated that 
support for self-employment ventures was provided only to 
severely disabled veterans under Chapter 31 and such could 
not be justified in the veteran's case.  

The veteran likewise references the fact that he was denied 
employment by VA as a file clerk in or about 1999 on the 
basis of a medical examination by a Dr. Todd.  Multiple 
efforts by the RO to obtain the record of such examination 
were unsuccessful, such that it must be concluded that such 
record does not exist or that further efforts to obtain same 
would be futile under 38 C.F.R. § 3.159(c)(2).  That 
notwithstanding, the record does verify that the veteran was 
denied VA employment as a file clerk in October 1999 on the 
basis of a medical examination of October 22, 1999, which is 
shown to have included an abnormal electrocardiogram and an 
unremarkable chest X-ray.  But by the veteran's own statement 
of December 19, 1999, that examination entailed an evaluation 
of the entirety of his health status, which is shown to 
include multiple disabilities, including hearing loss, 
tinnitus, sinus difficulties, cardiovascular impairment, and 
blindness, among others, many of which are not herein at 
issue.  To that end, the denial of VA employment as a file 
clerk for reasons other than the limitations imposed by the 
right knee or left hip disorder herein at issue, does not 
have a bearing on the outcome of this appeal.  

On the basis of the foregoing, it is concluded that the 
preponderance of the evidence is against finding that the 
regular schedular standards are inadequate either as to the 
veteran's service-connected right knee impairment or his left 
hip arthritis.  As credible evidence of frequent periods of 
hospitalization or a showing of a marked interference with 
employment is not shown, the preponderance of the evidence is 
against entitlement to an extraschedular evaluation for 
either disability.  

The claims are denied.


ORDER

Entitlement to an increased rating on an extraschedular basis 
for postoperative residuals of a right knee impairment, with 
fixed patella, is denied.

An extraschedular evaluation for degenerative joint disease 
of the left hip from September 30, 1992, is denied.  


REMAND

The issue of the veteran's entitlement to an increased rating 
on an extraschedular basis for right knee degenerative joint 
disease was remanded by the Board in April 2003.  The RO 
included that matter in the VCAA letter furnished to the 
veteran in July 2003, and although the veteran did not 
thereafter withdraw his substantive appeal as to such matter, 
the RO failed to address that question in its one and only 
supplemental statement of the case on remand that was 
prepared in December 2003.  Remand to the RO is required for 
additional adjudicatory action and issuance of a supplemental 
statement of the case.  See 38 C.F.R. § 19.31 (2004); 
Stegall.  

Accordingly, this portion of the appeal is REMANDED for the 
following action:

The RO must adjudicate the veteran's 
claim of entitlement to an increased 
rating on an extraschedular basis for 
right knee degenerative joint disease, 
based on a de novo review of all 
pertinent evidence and consideration of 
all pertinent criteria.  If so warranted, 
referral of the matter to the VA's 
Undersecretary for Benefits or the 
Director of the Compensation and Pension 
Service must be undertaken.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative must be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond before the record is returned to 
the Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
until otherwise notified, but he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  See Kutscherousky v. West, 12 Vet.App. 
369 (1999).  



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


